Title: To Thomas Jefferson from Joseph Smith, 10 March 1808
From: Smith, Joseph
To: Jefferson, Thomas


                  
                     
                     Esteemed Friend 
                        Thomas Jefferson 
                     
                     Pennsylvania Chester County London Grovenear Chatham post office 1808 3rd. mo 10th.
                  
                  There is a small matter that has gave me some exersise & it opened in my mind to ask thy advice altho’ it may seem too little for one in thy station especiall now when the hapiness of our Country demands so much of thy attention, but I think if thee can give a little room in thy mind at some times to attend to little matters that are useful thy mind may return with more vigor to the more Important concerns
                  Near the latter end of the year 1805 I purchased some land in the Ohio State & since have got Patents therefor signed by thee. Now the matter of uneasiness is a fear that it will be sold for Taxes, I have made and executed a Will wherein is devised part of that Land to two of my sons one of whome is not six years old, I have lately heard divers accounts of land being sold for Taxes & I apprehend there is dainger of advantages taken of my Estate by some Individuals
                  The favour I want from thee is to Insruct me how to preserve the land until my young sons arives to the age of twenty one years. I have thought that Money might be deposited in some office some where that might answer, but I cannot find any certainty neither where nor how much
                  If thee can give the contents of this letter place in thy mind so as to return me an answer ageeably thereto it will be gratefully received by the wellwishing Friend
                  
                     Joseph Smith 
                     
                  
               